Appeal by the defendant from a resentence of the County Court, Suffolk County (Kahn, J.), imposed April 6, 2009, which, upon his conviction of rape in the first degree (two counts), sodomy in the first degree (three counts), sexual abuse in the first degree (two counts), and robbery in the third degree, upon his plea of guilty, imposed periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed on February 14, 2000.
Ordered that the resentence is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Fisher, J.P., Dickerson, Eng and Belen, JJ., concur.